DETAILED ACTION
This Office action is in reply to correspondence filed 31 May 2022 in regard to application no. 16/748,264.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action, claims were rejected under 35 U.S.C. § 103 based at least on the references of Walker et al., Saripalli et al. and Marshall et al.  As the claims have since been amended, further search and consideration were conducted.
Celikyilmaz et al. (U.S. Publication No. 2019/0287012) disclose a neural network for sequence mapping of tasks. [abstract] It determines a probability of a particular sequence based on a “ground truth” (something already known to be true). [0063] It generates “sequences of control actions”, e.g. of a machine. [0064]
Khazane et al. (U.S. Publication No. 2020/0250574, filed 5 February 2019) disclose bimodal learning in a financial context [title] that uses a GAN that can “train a classifier and determine one or more truths”, but this is a probabilistic modeling and does not determine whether something is truthful or untruthful. [0026] 
Reicher et al. (U.S. Publication No. 2021/0081302, filed 17 September 2019) disclose software testing using simulated user personas [title] that employs a “test generator” using a “random noise sequence simulator”, and makes use of a GAN. [0045] However, Reicher does not determine truth of anything, and in any case it would be difficult to justify combining this with other references given how far afield the process is from the references above and those previously made of record.
These references including those previously made of record, alone or combined, do not disclose every limitation of the claimed invention, in particular the use of random noise to train a GAN which is then used to determine truthfulness of a generated data instance, in combination with the other limitations of the present claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694